CLD-080                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 11-4298
                               ___________

                           JOSEPH ARUANNO,
                                Appellant

                                     v.

                       DENNIS CAVANAUGH;
                         STEVEN JOHNSON;
                        JOHN/JANE DOES 1-20
                ____________________________________

                Appeal from the United States District Court
                         for the District of New Jersey
                          (D.C. Civil No. 11-cv-5778)
                District Judge: Honorable William J. Martini
                ____________________________________

                  Submitted for Possible Summary Action
                Under Third Circuit LAR 27.4 and I.O.P. 10.6
                            December 30, 2011

          Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                      (Opinion filed January 31, 2012)
                                _________

                        OPINION OF THE COURT
                              _________
PER CURIAM

       Joseph Aruanno appeals an order of the United States District Court for the

District of New Jersey dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B). We

will affirm the District Court‟s judgment.

                                             I.

       Aruanno, who is civilly confined at the Special Treatment Unit (“STU”) in

Kearney, New Jersey pursuant to the New Jersey Sexually Violent Predators Act

(“SVPA”), filed a pro se complaint against the Honorable Dennis Cavanaugh of the

United States District Court for the District of New Jersey; Steven Johnson, Assistant

Superintendent of the STU; and John and Jane Doe Defendants.1 He also filed a motion

for leave to proceed in forma pauperis (“IFP”).

       In his complaint, Aruanno alleged that his civil rights had been violated as a result

of Judge Cavanaugh‟s conduct and judicial rulings in an unrelated civil case pending in

the District Court, Alves v. Ferguson, Civil No. 01-0789 (DMC) (filed February 15,

2001). Aruanno is one of several consolidated plaintiffs in that case. Aruanno‟s

complaint did not allege any facts describing any wrongdoing by Steven Johnson.




1
 The District Court characterized Aruanno‟s entire complaint as a 42 U.S.C. § 1983
action. Because Judge Cavanaugh is a federal employee, that claim should have been
construed as arising under Bivens v. Six Unknown Named Agents of the Federal Bureau
of Narcotics, 403 U.S. 388, 389 (1971).

                                             2
        By order entered November 15, 2011, the District Court granted the IFP motion

but dismissed the complaint under § 1915(e)(2)(B), concluding that it failed to state a

claim upon which relief may be granted. This appeal followed.

                                                   II.

        We have jurisdiction under 26 U.S.C. § 1291. Our review of a District Court‟s sua

sponte dismissal of a complaint for failure to state a claim is plenary, requiring us to draw

all reasonable inferences therefrom in the plaintiff‟s favor. Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000). On review, we will summarily affirm the District Court‟s

judgment because no substantial issue is presented on appeal. See L.A.R. 27.4; I.O.P.

10.6.

        We agree with the District Court that Aruanno‟s claims for damages against Judge

Cavanaugh are barred by judicial immunity. See Azubuko v. v. Royal, 443 F.3d 302, 303

(3d Cir. 2006) (“A judicial officer in the performance of his duty has absolute immunity

from suit and will not be liable for his judicial acts.”). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when he has acted in the „clear

absence of all jurisdiction.‟” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (citation

omitted). Indeed, the doctrine of judicial immunity applies even to allegations of malice

or corruption. See Pierson v. Ray, 386 U.S. 547, 554 (1967), overruled on other grounds

by Harlow v. Fitzgerald, 457 U.S. 800 (1982). Because none of Judge Cavanaugh‟s

actions at issue in the complaint was taken outside of his judicial capacity, we agree with
                                               3
the District Court that Aruanno‟s claims for damages against Judge Cavanaugh are

subject to dismissal. We further agree that Aruanno did not demonstrate any basis for

granting injunctive relief. See Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006).

       The District Court also properly dismissed the complaint as to Defendant Johnson.

Aruanno did not allege that Johnson had any personal involvement in the alleged denial

of his constitutional rights and we have consistently held that “[a] defendant in a civil

rights action must have personal involvement in the alleged wrongs; liability cannot be

predicated solely on the operation of respondeat superior.” Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988).

       Ordinarily, a District Court should not sua sponte dismiss a complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) for failure to state a claim without providing the plaintiff an

opportunity to amend his complaint. As it appears that amendment would be futile, we

conclude that the District Court did not err in declining to afford Aruanno leave to

amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       As this appeal does not raise a substantial question, we will affirm the judgment of

the District Court. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                              4